[Cite as Rondon v. Middleburg Hts., 2012-Ohio-6013.]


                Court of Appeals of Ohio
                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA


                             JOURNAL ENTRY AND OPINION
                                      No. 99152


                                    ISRAEL RONDON
                                                         RELATOR

                                                   vs.

                     MIDDLEBURG HEIGHTS, ET AL.
                                                         RESPONDENTS




                                        JUDGMENT:
                                        WRIT DENIED


                                        Writ of Mandamus
                                   Sua Sponte Order No. 460488



RELEASE DATE:                 December 18, 2012
FOR RELATOR

Israel Rondon, pro se
15445 Sheldon Rd.
Middleburg Hts., Ohio 44130


ATTORNEYS FOR RESPONDENTS

Timothy J. McGinty
Cuyahoga County Prosecutor

BY: James E. Moss
Asst. County Prosecutor
8th Floor Justice Center
1200 Ontario Street
Cleveland, Ohio 44113

Michael Dewine
Ohio Attorney General

BY: Renata Y. Staff
Aaron D. Epstein
Assistant Attorney Generals
30 East Broad Street
State Office Tower, 25th Floor
Columbus, Ohio 43215

Peter H. Hull
Law Director
City of Middleburg Heights
15700 E. Bagley Road
Middleburg Hts., Ohio 44130
PER CURIAM:

      {¶1} On November 6, 2012, the relator, Israel Rondon, commenced what he

styled a mandamus action against the respondents. In his case caption, he lists in the

respondent section, Middleburg Hts., state of Ohio and Cuyahoga County. It appears that

he seeks mandamus relief to restore his good name, record and citizenship and to remove

all state controls and charges brought against him in State v. Rondon, Cuyahoga C.P. No.

CR-559500, in which in September 2012, he pleaded no contest to the charges of assault

and carrying a concealed weapon and was sentenced to two years of community control

sanctions.   The complaint is difficult to discern because it is irregularly phrased and may

be based on unorthodox views of the law. Nevertheless, he seems to be arguing that the

political subdivisions did not have jurisdiction over him and that the laws on which he

was convicted were unconstitutional. For the following reasons, this court denies the

application for a writ of mandamus, sua sponte.

      {¶2} First, the petition is defective because it is improperly captioned. Rondon

styled this petition as “Israel Rondon v. Middleburg Hts./ State of Ohio/ Cuyahoga

County.” R.C. 2731.04 requires that an application for a writ of mandamus “must be by

petition, in the name of the state on the relation of the person applying.” This failure to

properly caption a mandamus action is sufficient grounds for denying the writ and

dismissing the petition. Maloney v. Court of Common Pleas of Allen Cty., 173 Ohio St.

226, 181 N.E.2d 270 (1962).
       {¶3}    Moreover, Civ.R. 10(A) requires the caption of complaint to include the

name and addresses of all the parties. Merely listing three political subdivisions without

addresses creates uncertainty as to the identity of the respondent(s). The court questions

whether the state of Ohio and Cuyahoga County are respondents or was that meant to be

the address of Middleburg Heights. This court has held that this deficiency alone also

warrants dismissal. State ex rel. Calloway v. Court of Common Pleas of Cuyahoga Cty.,

8th Dist. No. 71699, 1997 Ohio App. LEXIS 79452 (Feb. 27, 1997); and Jordan v.

Cuyahoga Cty. Court of Common Pleas, 8th Dist. No. 96013, 2011-Ohio-1813.

       {¶4} Rondon failed to support his complaint with an affidavit “specifying the

details of the claim” as required by Loc.App.R. 45(B)(1)(a).         State ex rel. Leon v.

Cuyahoga Cty. Court of Common Pleas, 123 Ohio St.3d 124, 2009-Ohio-4688, 914

N.E.2d 402; and State ex rel. Wilson v. Calabrese, 8th Dist. No. 70077, 1996 Ohio App.

LEXIS 6213 (Jan. 18, 1996). This deficiency also provides independent reason for

denying the application for an extraordinary writ.

       {¶5}    The requisites for mandamus are well established: (1) the relator must have

a clear legal right to the requested relief, (2) the respondent must have a clear legal duty

to perform the requested relief and (3) there must be no adequate remedy at law. State ex

rel. Ney v. Niehaus, 33 Ohio St.3d 118, 515 N.E.2d 914 (1987). Mandamus is not a

substitute for appeal. State ex rel. Keenan v. Calabrese, 69 Ohio St.3d 176, 631 N.E.2d

119 (1994); State ex rel. Daggett v. Gessaman, 34 Ohio St.2d 55, 295 N.E.2d 659 (1973);

and State ex rel. Pressley v. Indus. Comm. of Ohio, 11 Ohio St.2d 141, 228 N.E.2d 631

(1967), paragraph three of the syllabus. Furthermore, if the relator had an adequate
remedy, regardless of whether it was used, relief in mandamus is precluded. State ex rel.

Tran v. McGrath, 78 Ohio St.3d 45, 1997-Ohio-245, 676 N.E.2d 108, and State ex rel.

Boardwalk Shopping Ctr., Inc. v. Court of Appeals for Cuyahoga Cty., 56 Ohio St.3d 33,

564 N.E.2d 86 (1990). Moreover, mandamus is an extraordinary remedy that is to be

exercised with caution and only when the right is clear. It should not issue in doubtful

cases. State ex rel. Taylor v. Glasser, 50 Ohio St.2d 165, 364 N.E.2d 1 (1977); State ex

rel. Shafer v. Ohio Turnpike Comm., 159 Ohio St. 581, 113 N.E.2d 14 (1953); and State

ex rel. Connole v. Cleveland Bd. of Edn., 87 Ohio App.3d 43, 621 N.E.2d 850 (8th

Dist.1993).

       {¶6} To the extent that Rondon seeks to overturn his convictions and sentences

in the underlying case, he has, or had, an adequate remedy at law through appeal that then

precludes the use of mandamus. To the extent that Rondon seeks some other relief, this

court declines to issue the writ because the duty and right he seeks to enforce is not clear.

       {¶7} Accordingly, this court denies the application for a writ of mandamus.

Relator to pay costs.   This court directs the clerk of court to serve all parties notice of

this judgment and its date of entry upon the journal as required by Civ.R. 58(B).

       {¶8} Writ denied.




MARY J. BOYLE, PRESIDING JUDGE




EILEEN A. GALLAGHER, JUDGE
KENNETH A. ROCCO, JUDGE